Citation Nr: 0534653	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  03-28 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to November 13, 2002, 
for the grant of a separate 30 percent rating for right pes 
planus with deformity, assigned in connection with an 
increased evaluation for residuals of a fractured right heel 
with deformity. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision and July 
2003 decision letter of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.      


FINDING OF FACT

The veteran submitted a claim for increase on November 13, 
2002, but he received VA treatment on May 21, 2002, and it is 
factually ascertainable that his pes planus of the right foot 
warranted a 30 percent evaluation on that date.  


CONCLUSION OF LAW

The criteria for an effective date of May 21, 2002, but no 
earlier, for entitlement to a separate 30 percent rating for 
pes planus of the right foot with deformity, assigned in 
connection with an increased evaluation for residuals of a 
fractured right heel with deformity, have been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400, 
4.71a, Diagnostic Code 5276 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development 


of evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Prior to the initial adjudication of the 
claim for increase, VA notified the veteran by a letter dated 
in November 2002 that VA would obtain all relevant evidence 
in the custody of a Federal department or agency.  He was 
advised that it was his responsibility to either send medical 
treatment records or to provide a properly executed release 
so that VA could request the records for him.  The RO's 
November 2002 letter informed the veteran of the requirements 
needed to establish entitlement to an increased rating.  The 
Board notes that this notification would also apply to the 
"downstream" issue of entitlement to an earlier effective 
date.  See VAOPGCPREC 8-03; 69 Fed. Reg. 25180 (2004).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
RO obtained VA treatment records from the veteran's only 
identified medical 


source, and given the criteria for establishing an earlier 
effective date, obtaining additional evidence would serve no 
useful purpose.
  
Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the duty to notify and 
assist reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

II.  Analysis

The effective date of an award based on a claim for increase 
of compensation "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  VA 
regulations provide that the effective date for increases 
shall be the "date of receipt of claim or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400(o)(1).  The 
law provides an exception to this general rule for awards of 
increased compensation.  The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2).

A claim is "a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit." 38 C.F.R. § 3.1(p) 
(2005).  "Any communication or action indicating an intent 
to apply for one or more benefits . . . may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought."  38 C.F.R. § 3.155(a); see also Brannon v. 
West, 12 Vet. App. 32 (1998).  A report of examination or 
hospitalization which meets certain requirements will be 
accepted as an informal claim for benefits if the 


report relates to a disability which may establish 
entitlement.  38 C.F.R. § 3.157(a). Once a formal claim for 
compensation has been allowed or disallowed for the reason 
that the service-connected disability is not compensable in 
degree, receipt of a report of VA examination or VA 
hospitalization will be accepted as an informal claim for 
increased benefits.  38 C.F.R. § 3.157(b)(1).  For VA medical 
facilities, the date of the actual treatment is accepted as 
the date of the claim.  However, for other medical records, 
the date of receipt by VA is fixed as the date of the claim.  
38 C.F.R. § 3.157.

The veteran is seeking entitlement to an effective date prior 
to November 13, 2002, for the award of a separate 30 percent 
disability rating for right pes planus with deformity, 
assigned in connection with an increased evaluation for 
residuals of a fractured right heel with deformity.  As the 
veteran's pes planus of the right foot (unilateral) 
demonstrated deformity at a December 2002 VA examination, the 
highest evaluation of 30 percent was assigned.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  The RO assigned an effective 
date of November 13, 2002, based on the date the RO received 
correspondence from the veteran's representative requesting a 
re-evaluation of the veteran's service-connected disability.

The record, however, contains a VA treatment note dated May 
21, 2002.  On that date, the veteran was seen for, among 
other things, chronic right heel and ankle pain.  Right foot 
swelling, numbness, and tingling, as well as a history of 
hammertoes, were also reported at that time.  This VA 
treatment note is accepted as an informal claim.  See 
38 C.F.R. § 3.157.  Furthermore, the May 2002 description of 
the severity of the veteran's residuals from his right foot 
injury is consistent with the findings set forth in the VA 
examination conducted seven months later in December 2002, 
upon which the current 30 percent evaluation for pes planus 
is based.  The VA examination report tends to suggest that 
pes planus of the right foot with deformity had been present 
for quite some time.  It is therefore factually ascertainable 
that an increase in disability occurred on May 21, 2002, the 
date of claim based on VA treatment. 

Nevertheless, the veteran contends in his substantive appeal 
that an effective date of July 19, 2001, is appropriate 
because that is "the original date that [he] first went to 
the VA Hospital" to discuss the matter.  Despite this 
assertion, a review of the record shows no such documentation 
that could be considered a claim for increase.  At most, it 
appears the veteran may have contacted his accredited 
representative on July 19, 2001, but no application was 
completed and submitted to VA until November 13, 2002.  In 
December 2005, the accredited representative acknowledged as 
much by arguing that the veteran should not be held 
responsible for a possible oversight (not submitting a 
completed claim for increase) by his accredited 
representative.  The veteran and his representative, however, 
are charged with knowledge of Federal statutes and lawfully 
promulgated agency regulations "regardless of actual 
knowledge of what is in the [r]egulations or of the hardship 
resulting from innocent ignorance."  Morris v Derwinski, 1 
Vet. App. 260, 265 (1991) (citing Fed. Crop Ins. Corp. v. 
Merrill, 33 U.S. 380, 384-385 (1947)).

Parenthetically, it appears the veteran may have 
inadvertently misstated his primary contention that an 
earlier effective date of July 19, 2001, is warranted.  In 
his notice of disagreement, the veteran indicated receiving 
VA treatment in May 2001 for his right foot and ankle and 
that he inquired about that treatment by following up with VA 
on July 19, 2001.  This sequence of events may have actually 
occurred one year later.  The VA treatment note dated May 21, 
2002, is the earliest evidence in recent years of post-
service VA treatment for the right foot and ankle, and it 
notes that the veteran "had not been to a doctor in quite 
some time."  Additionally, the unsigned documents of record 
dated in July 2001 are on computer-generated VA Forms that 
were revised in June 2002.      

The Board concludes that a VA treatment note dated May 21, 
2002, satisfies the requirements for an informal claim, and 
it is factually ascertainable that on that date, and no 
earlier, the veteran had pes planus of the right foot with 
deformity warranting a 30 percent evaluation.  Accordingly, 
an effective date of May 21, 2002, but no earlier, is 
warranted for the assignment of a separate 30 percent rating 
for pes planus of the right foot with deformity.  



ORDER

Entitlement to an effective date of May 21, 2002, but no 
earlier, for the grant of a separate 30 percent rating for 
pes planus of the right foot with deformity, assigned in 
connection with an increased evaluation for residuals of a 
fractured right heel with deformity, is granted subject to 
the laws and regulations governing the payment of monetary 
benefits. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


